DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Non-Final Office action for application Serial No. 16/155,048. 
Claim(s) 1, 3-9, 12-19 and 21-23 are currently pending in the Instant Application.
Response to Arguments
In regard to the Appellant arguments/remarks, see appeal brief filed 12/27/2021, with respect to the rejection(s) of claim(s) 1, 10 and 19 have been fully considered. Furthermore, Examiner finds the appellant arguments persuasive regarding the indefiniteness and obviousness rejections.  Therefore, the 112(b) rejections are withdrawn. After further review of Minister, Kangin and Abari reference, these references will be used to address the claimed features of claim(s) 1, 10, and 19.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For the claim features of claim 1; support is given in the written description of paragraph [0017]. The claim feature includes processors of the control system, which is well understood as suitable hardware and software. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 10, 13, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minister (US-20170242442-Al) in view of Dmitry Kangin (“Intelligent Video Surveillance”), and further in view of Abari et al. (US-2019/0364403).
	Regarding claim 1, Minister discloses a method, comprising: 
	receiving, in a vehicle, moving object data determined (see at least Para. [0048], The cameras 402 are disposed at different locations and oriented to provide different field of views that capture different portions of the surrounding environment in the vicinity of the vehicle 400) by processing columns of lidar sensor data acquired by a stationary lidar sensor performing a scan of a field of view (see at least Para. [0021], “The lidar device periodically scans the environment around the vehicle and obtains corresponding point cloud datasets. In exemplary embodiments, a lidar device scans a full revolution (e.g., 360°) about the vehicle with a particular angular frequency, which may be different from and/or independent of the image frequency (or sampling frequency) at which the cameras capture images. To facilitate temporally associating and correlating images from a particular camera with lidar points, an optimal sampling time for the camera is calculated or otherwise determined based on when the line-of-sight of the lidar is aligned substantially parallel with the field of view of the camera (e.g., when the lidar line-of-sight is parallel to the bisector of the camera field of view)” ***One of ordinary skill in the art would understand that lidar sensor data are programmed in column formats***), and…wherein the stationary lidar sensor acquires the columns of lidar sensor data in a sequence The image processing module 500 includes an image selection module 514 that is coupled to the image buffering module 512 and configured to select or otherwise identify the image in the buffer that is temporally associated with the lidar device 504 being aligned with the field of view of the camera 502 based on the timestamps associated with the images in the buffer”)…such that a portion of the columns of lidar sensor data including the moving object data is received in the vehicle before the stationary lidar sensor has completed the scan of the field of view (see at least Para. [0021], “vehicle include a plurality of cameras and one or more ranging devices, such as a light detection and ranging (lidar) device. The cameras are distributed and positioned at different locations about the vehicle to capture different portions of the environment around the vehicle with the particular field of view and perspective of each respective camera. The lidar device periodically scans the environment around the vehicle and obtains corresponding point cloud datasets. In exemplary embodiments, a lidar device scans a full revolution (e.g., 360°) about the vehicle with a particular angular frequency, which may be different from and/or independent of the image frequency (or sampling frequency) at which the cameras capture images” ***Examiner interprets when the moving object data is received in the captured data when the lidar begins scanning the environment. Upon scanning the surroundings of the vehicle this data is processed before the stationary lidar sensor has completed the scan of the field of view ***), and
	 operating the vehicle based on the moving object data (see at least Para. [0020], “For example, the depths assigned to an image may be utilized to ascertain a distance between the vehicle and an object, which, in turn, may influence commands controlling the lateral or longitudinal movement of the vehicle along a route to adhere to safety buffers or minimum distances between the vehicle and the object”).
	Minister does not explicitly teach 
	…and processed using typicality and eccentricity data analysis (TEDA)…, 
	…transmits the columns of lidar sensor data to a traffic infrastructure computing device which processes the columns of lidar sensor data in an order of the sequence as soon as they are acquired to determine such that a portion of the columns of lidar sensor data including the moving object data is received in the vehicle before the stationary lidar sensor has completed the scan of the field of view…
	However, in support of Minister and/or alternative, while in the same field of endeavor, Kangin teaches
	…and processed typicality and eccentricity data analysis (TEDA), (see at least Abstract: pp. 1, “object detection and classification is based on the evolving systems concept and the new Typicality-Eccentricity Data Analytics (TEDA) framework”) …

	Minister nor Kangin does not explicitly 
	transmits the columns of lidar sensor data to a traffic infrastructure computing device which processes the columns of lidar sensor data in an order of the sequence as soon as they are acquired to determine such that a portion of the columns of lidar sensor data including the moving object data is received in the vehicle before the stationary lidar sensor has completed the scan of the field of view…
	However, in addition and/or in the alternative, Abari teaches 
	…wherein the stationary lidar sensor acquires the columns of lidar sensor data (Para. [0046], “the vehicle 940 may have aa Light Detection and Ranging (LiDAR) sensor array of multiple LiDAR transceivers that are configured to rotate 360°, emitting pulsed laser light and measuring the reflected light from objects surrounding vehicle 940”) in a sequence (see at least Para. [0039], “the information stored in the data stores may be organized according to specific data structures. In particular embodiments, each data store may be a relational, columnar, correlation, or any other suitable type of database system”) and 
transmits the columns of lidar sensor data to a traffic infrastructure computing device (see at least Para. [0044], “the autonomous vehicles 940 may receive data from and transmit data to the transportation management system 960”) which processes the columns of lidar sensor data as soon as they are acquired (see at least Para. [0032], “the base station antenna may send the data packets in an order that corresponds to the sequence numbers of the packets. As an example, and not by way of limitation, if the received data packets are numbered 1 through 10”) to determine such that a portion of the columns of lidar sensor data including the moving object data is received in the vehicle before the stationary lidar sensor has completed the scan of the field of view (Para. [0046], “an autonomous vehicle 940 may obtain and process sensor/telemetry data. Such data may be captured by any suitable sensors”; and Para. [0047], “the autonomous vehicle 940 may be equipped with a processing unit (e.g., one or more CPUs and GPUs), memory, and storage. The vehicle 940 may thus be equipped to perform a variety of computational and processing tasks, including processing the sensor data, extracting useful information, and operating accordingly. For example, based on images captured by its cameras and a machine-vision model, the vehicle 940 may identify particular types of objects captured by the images”).…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Minister in view of Kangin and combine …wherein the stationary lidar sensor acquires the columns of lidar sensor data in a sequence of columns from left to right and transmits the columns of lidar sensor data to a traffic infrastructure computing device which processes the columns of lidar sensor data in an order of the sequence as soon as they are acquired to determine such that a portion of the columns of lidar sensor data including the moving object data is received in the vehicle before the stationary lidar sensor has completed the scan of the field of view… as taught by Abari. One of ordinary skill in the art would have been motivated to make 
	Regarding Claim 10, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise. Minister discloses a system, comprising a processor (see at least Para. [0016], “a processor”); and 
	a memory (see at least Para. [0016], “memory”), the memory including instructions to be executed by the processor (see at least Para. [0016], “an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality”) to…
	Regarding Claim 13, the combination of Minister, Kangin and Abari teaches the system of claim 10.  Minister teaches wherein determining moving object information, however, Minister does explicitly teach:
	wherein determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image formed by TEDA.
	However, Kangin teaches
	wherein determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image (see at least Page. 111, “The mean intensities for the foreground and the background pixels”) formed by TEDA (see at least Page. 150, “multiple object tracking as a rigid motion segmentation problem evolved into the domain-independent Bayesian filter and a toolset of algorithms for video analytics. The object detection algorithms also join the ideas of evolving systems with fuzzy systems and TEDA frameworks”).

One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification (see at least Page 14, Paragraph 2).	
	Regarding Claim 19, the claim(s) recites analogous limitations to claim(s) 1 and 10 above, and is/are therefore rejected on the same premise. Minister discloses a system, comprising: 
	means for controlling vehicle steering, braking and powertrain (see at least Para. [0042], “That is, suitable software and/or hardware components of controller 34 (e.g., processor 44 and computer-readable storage device 46) are utilized to provide an autonomous driving system 70 that is used in conjunction with vehicle 10, for example, to automatically control various actuators 30 onboard the vehicle 10 to thereby control vehicle acceleration, steering, and braking, respectively, without human intervention”); 
	computer means for…
	Regarding Claim 21, the combination of Minister, Kangin, and Abari teaches the system of claim 10. Minister further teaches
	 wherein the sequential columns of lidar sensor data are included in a field of view and portions of the lidar sensor data including the moving object information are received in the vehicle before the stationary lidar sensor has completed acquiring the field of view (see at least Para. [0021], “vehicle include a plurality of cameras and one or more ranging devices, such as a light detection and ranging (lidar) device. The cameras are distributed and positioned at different locations about the vehicle to capture different portions of the environment around the vehicle with the particular field of view and perspective of each respective camera. The lidar device periodically scans the environment around the vehicle and obtains corresponding point cloud datasets. In exemplary embodiments, a lidar device scans a full revolution (e.g., 360°) about the vehicle with a particular angular frequency, which may be different from and/or independent of the image frequency (or sampling frequency) at which the cameras capture images” ***Examiner interprets when the moving object data is received in the captured data when the lidar begins scanning the environment. Upon scanning the surrounding of the vehicle this data is processed before the stationary lidar sensor has completed the scan of the field of view ***).  
	However, in addition and/or in the alternative, Abari teaches
	wherein the sequential columns of lidar sensor data (see at least Para. [0039], “the information stored in the data stores may be organized according to specific data structures. In particular embodiments, each data store may be a relational, columnar, correlation, or any other suitable type of database system”) are included in a field of view (see at least Para. [0046], “data may be captured in 360° around the autonomous vehicle”) and portions of the lidar sensor data including the moving object information are received in the vehicle before the stationary lidar sensor has completed acquiring the field of view (see at least Para. [0015], “The data offload may be whatever data that is transmitted by the antenna radar. It may include information related to objects surrounding the vehicle, information about the vehicle's operation, or imaging data captured by the vehicle's LIDAR, radar, camera, or other sensors; and Para. [0047], “The vehicle 940 may thus be equipped to perform a variety of computational and processing tasks, including processing the sensor data, extracting useful information, and operating accordingly. For example, based on images captured by its cameras and a machine-vision model, the vehicle 940 may identify particular types of objects captured by the images, such as pedestrians, other vehicles, lanes, curbs, and any other objects of interest”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 10 as taught by Minister in view of Kangin and combine wherein the sequential columns of lidar sensor data are included in a field of view and portions of the lidar sensor data including the moving object information are received in the vehicle before the stationary lidar sensor has completed acquiring the field of view as taught by Abari. One of ordinary skill in the art would have been motivated to make this modification in order to illustrate that it is desirable to transmit urgent data as soon as possible once it is gathered (see at least Para. [0002]).
Claim(s) 3-5, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minister, Kangin and Abari as applied to claim(s) 1, 3-4, 10 and 13 above, and further in view of Boon et al. (US 20160300357).
	Regarding Claim 3, the combination of Minister, Kangin and Abari teaches the method of claim 1. Minister does not explicitly teach:
	wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window and combining current pixel values with pixel mean and pixel variance to determine foreground pixels based on eccentricity. 
	However, Kangin teaches: 
	wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window (see at least Page. 85, “TEDA scores can be expressed through mean, variance and covariance, each of which can be updated recursively”).	
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the combination of Minister, Kangin and Abari by combining wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification (see at least Page 14, Paragraph 2).	
	Neither Minister, Kangin nor Abari explicitly teach:
	combining current pixel values with pixel mean and pixel variance to determine foreground pixels based on eccentricity.
	However, the pertinent art Boon teaches	
	combining current pixel values with pixel mean and pixel variance to determine foreground pixels (see at least Para. [0049], “With reference to FIGS. 4-8, the method starts in a step 110. The frame O (Image 0) is selected as a current frame in a step 112. For each of the pixel locations 22 in the current frame (e.g., Image 0), a respective EW running mean is set (e.g., updated) in a step 114, a respective EW running variance is set (e.g., updated) in a step 116, and a respective determination is made in a step 120 whether the pixel location 22 is a "foreground pixel" or a "background pixel"”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the combination of Minister, Kangin, Abari and adding combining current pixel values with pixel mean and pixel variance to determine foreground 
	Regarding Claim 4, the combination of Minister, Kangin, Abari and Boon teaches the method of claim 3.  Minister teaches determining moving object information, however, Minister does not explicitly teach:
	wherein determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image formed by TEDA.
	However, Kangin teaches:
	wherein determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image (see at least Page. 111, “The mean intensities for the foreground and the background pixels”) formed by TEDA (see at least Page. 150, “multiple object tracking as a rigid motion segmentation problem evolved into the domain-independent Bayesian filter and a toolset of algorithms for video analytics. The object detection algorithms also join the ideas of evolving systems with fuzzy systems and TEDA frameworks”).  
	Accordingly, it would have been obvious to one of ordinary skill in the art at time of filing the invention to modify the method according to claim 3 taught in the combination of Minister, Kangin, Abari, and Boon by combining determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image formed by TEDA taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and 
	Regarding Claim 5, the combination of Minister, Kangin, Abari, and Boon teach the method of claim 4. Neither Minister, Kangin nor Abari or explicitly teach wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images.
	However, the pertinent art Boon teaches
	wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images	 (see at least Para. [0017], “As the scene 14 is monitored, the ECU 20 "learns" what the empty scene 14 looks like. When the ECU 20 detects a frame that looks different the 'learned' empty scene, the ECU 20 identifies the change in the image as an atypical object 16 in the area of interest 14; and Para. [0044], Using a larger weight to update the EW running mean when a pixel location transitions from foreground to background helps to remove any effects of foreground that may have "leaked" into that value, and also helps keep pace with changes due to dynamic background conditions and/or exposure changes that may have occurred while the pixel location was labeled as foreground”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination of Minister, Kangin, Abari, and Boon by combining wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images taught by Boon. One of ordinary skill in the art would have been motivated to make this modification in order to convey 
	Regarding Claim 12, the combination of Minister, Kangin, and Abari teaches the system of claim 10, where Kangin teaches 
	 wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window (see at least Page. 85, “…TEDA scores can be expressed through mean, variance and covariance, each of which can be updated recursively”). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 10 as taught in the combination of Minister, Kangin, Abari by combining wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification (see at least Page 14, Paragraph 2).
	Neither Minister, Kangin, nor Abari or explicitly teach
	combining current pixel values with pixel mean and pixel variance to determine foreground pixels based on eccentricity.
	However, the pertinent art Boon teaches	
	combining current pixel values with pixel mean and pixel variance to determine foreground pixels (see at least Para. [0049], “With reference to FIGS. 4-8, the method starts in a step 110. The frame O (Image 0) is selected as a current frame in a step 112. For each of the pixel locations 22 in the current frame (e.g., Image 0), a respective EW running mean is set (e.g., updated) in a step 114, a respective EW running variance is set (e.g., updated) in a step 116, and a respective determination is made in a step 120 whether the pixel location 22 is a "foreground pixel" or a "background pixel"”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 10 as taught in the combination of Minister, Kangin, and Abari by combine combining current pixel values with pixel mean and pixel variance to determine foreground pixels as taught by Boon. One of ordinary skill in the art would have been motivated to make this modification in order to convey identifying and including all of the neighbors of all of the foreground pixel locations is referred to as dilation (see at least Para. [0031]).
	Regarding Claim 14, the combination of Minister, Kangin, and Abari teaches the system of claim 13. Neither Minister, Kangin nor Abari or explicitly teach wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images.
	However, the pertinent art Boon teaches
	wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images	 (see at least Para. [0017], “As the scene 14 is monitored, the ECU 20 "learns" what the empty scene 14 looks like. When the ECU 20 detects a frame that looks different the 'learned' empty scene, the ECU 20 identifies the change in the image as an atypical object 16 in the area of interest 14”; and Para. [0044], “Using a larger weight to update the EW running mean when a pixel location transitions from foreground to background helps to remove any effects of foreground that may have "leaked" into that value, and also helps keep pace with changes due to dynamic background conditions and/or exposure changes that may have occurred while the pixel location was labeled as foreground”).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the method according to claim 13 as taught in the combination of Minister, Kangin and Abari by combining wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images as taught by Boon. One of ordinary skill in the art would have been motivated to make this modification in order to convey identifying and including all of the neighbors of all of the foreground pixel locations is referred to as dilation (see at least Para. [0031]).
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minister, Kangin, Abari, and Boon as applied to claims 5 and 14 above, and further in view of Ai et al. (US 20170193312).
	Regarding Claim 6, the combination of Minister, Kangin, Abari, and Boon teach the method of claim 5. Minister further teaches
	wherein moving object information is projected onto a map centered on the vehicle (see at least Para. [0020], “a controller onboard a vehicle selects an image (or imaging data) of a region from first imaging device (or camera) onboard the vehicle based on a relationship between a time associated with the image and a frequency associated with a ranging device scanning the environment around the vehicle” and Para. [0115], “The computing device architecture 100 of FIG. 1 includes a CPU 102, where computer instructions are processed;
a display interface 104 that acts as a communication interface and provides functions for rendering video, graphics, images, and texts on the display. In certain embodiments of the disclosed technology, the display interface 104 can be directly connected to a local display, such as a touch-screen display associated with a mobile computing device. In another example embodiment, the display interface 104 can be configured for providing data, images, and other information for an external/remote display that is not necessarily physically connected to the mobile computing device”) based on lidar sensor field of view (see at least Para. [0021], “an optimal sampling time for the camera is calculated or otherwise determined based on when the line-of-sight of the lidar is aligned substantially parallel with the field of view of the camera (e.g., when the lidar line-of-sight is parallel to the bisector of the camera field of view)”) and a 3D vehicle pose (see at least Para. [0023], “the surface of the ground looks like in the image data based on the three-dimensional position and orientation of the vehicle”).  Minister teaches a lidar sensor, however, neither Minister, Kangin, Abari nor Boon explicitly teach:
	a 3D lidar sensor pose.
	However, Ai teaches:
	a 3D lidar sensor pose (see at least Ai: Para. [0191], a LiDAR sensor can be
used to obtain LiDAR data from a traffic sign by emitting a beam of energy that reflects off of the traffic sign back to the LiDAR sensor for detection. LiDAR data can comprise a series of LiDAR points which represent portions of the traffic sign that were impacted by the beam emitted by the LiDAR sensor. A 3D LiDAR point can contain position information and a corresponding retro-intensity value).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 5 taught in the combination of Minister, Kangin, Abari, Feng and Boon and combine a 3D lidar sensor pose taught by Ai. 
sign types and visual conditions) and data collection sources (i.e. different data qualities, resolutions, etc.)(see at least Para. [0264]). 
	Regarding Claim 15, the claim(s) recites analogous limitations to claim(s) 6 above, and
is/are therefore rejected on the same premise.
Claim(s) 7-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minister, Kangin, Abari, Boon and Ai as applied to claim 6 and 15 above, and further in view of Fan et al. (US 2019/0086925).
	Regarding Claim 7, the combination of Minister, Kangin, Abari, Boon and Ai teach the method of claim 6. The combination of Minister, Kangin, Abari, Boon and Ai teaches wherein operating the vehicle, however, neither reference explicitly teach where the method operating the vehicle includes determining a polynomial function that includes predicted vehicle trajectories, wherein predicted vehicle trajectories include location, direction, speed, and lateral and longitudinal accelerations.
	However, in the same field of endeavor, Fan teaches
	where operating the vehicle includes determining a polynomial function that includes predicted vehicle trajectories (see at least Para. [0089], “Processing 1100 may be performed by processing logic which may include software, hardware, or a combination thereof. For example, process 1100 may be performed by path planning module 521 of an autonomous vehicle. Referring to FIG. 11, at block 1101, processing logic segments a first path trajectory selected from an initial location of the ADV into a number of path segments, where each path segment is represented by a polynomial function. At block 1102, processing logic selects an objective function in view of the polynomial functions of the path segments for smoothing connections between the path segments. At block 1103, processing logic defines a set of constraints to the polynomial functions of the path segments based on adjacent path segments in view of at least a road boundary and an obstacle perceived by the ADV”), wherein predicted vehicle trajectories include location, direction, speed, and lateral and longitudinal accelerations (see at least Para. [0038], “Driving statistics 123 include information indicating the driving commands (e.g., throttle, brake, steering commands) issued and responses of the vehicles (e.g., speeds, accelerations, decelerations, directions) captured by sensors of the vehicles at different points in time. Driving statistics 123 may further include information describing the driving environments at different points in time, such as, for example, routes (including starting and destination locations), MPOIs, road conditions, weather conditions, etc.”; and Para. [0090], “defining a set of constraints to the polynomial functions of the path segments includes defining a set of initial constraints representing an initial location, a direction, and/or a curvature of the ADV. In one embodiment, defining a set of constraints to the polynomial functions of the path segments includes defining an upper and a lower boundary constraint representing a road boundary. In one embodiment, the polynomial functions of the path segments are fifth order polynomial functions. In one embodiment, the polynomial functions are lateral units expressed as a function of station units in a station-lateral coordinate system”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 5 taught in the combination of Minister, Kangin, Abari, Ai and Boon and combine operating the vehicle includes determining a polynomial function that includes predicted vehicle trajectories, wherein predicted vehicle 
	  Regarding Claim 8, the combination of Minister, Kangin, Abari, Boon, Ai and Fan teaches the method of claim 7. Minister further teaches wherein determining the polynomial function includes determining a destination location on the map (see at least Para. [0040], “The ride request will typically indicate the passenger's desired pickup location (or current GPS location), the desired destination location (which may identify a predefined vehicle stop and/or a user-specified passenger destination), and a pickup time”).  
	Regarding Claim 9, the combination of Minister, Kangin, Abari, Boon, Ai and Fan teach the method of claim 8. Minister further teaches wherein determining the polynomial function includes avoiding collisions or near-collisions with moving objects (see at least Para. [0044], “the controller 34 and/or processor 44 may calculate or otherwise determine a route for autonomously operating the vehicle 10 and corresponding actuator commands for controlling the lateral or longitudinal movement of the vehicle along the route in a manner that avoids any collisions or conflicts with the object and adheres to any applicable safety buffers, minimum following distances, minimum separation distances”).
	Regarding Claim 16, the claim(s) recites analogous limitations to claim(s) 7 above, and
is/are therefore rejected on the same premise.	
	Regarding Claim 17, the claim(s) recites analogous limitations to claim(s) 8 above, and is/are therefore rejected on the same premise.
	Regarding Claim 18, the claim(s) recites analogous limitations to claim(s) 9 above, and
.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minister, Kangin, Abari and as applied to claim 10 above, and further in view of Zhu et al. (US-10,059,334).
	Regarding Claim 23, the combination of Minister, Kangin, Abari and teaches the system of claim 10. Neither Minister, Kangin nor or Abari teaches wherein operating the vehicle is based on a cognitive map of the environment determined based on moving object information.
	However, in the same field of endeavor, Zhu teaches:
	wherein operating the vehicle is based on a cognitive map (see at least Figure 7; col. 14, line 28 “a detailed map 714”; and col. 17, lines 33-38, “the vehicle's computer 110 may calculate a route using a map, its current location, and the destination. Based on the route (or as part of the route generation), the vehicle may determine a control strategy for controlling the vehicle along the route to the destination”) of the environment determined based on moving object information (see at least col. 9, lines 3-14, “FIG. 5 illustrates an example of vehicle 101 detecting surrounding objects. Using the sensors described above, autonomous vehicle 101 is capable of detecting surrounding vehicles 510-550. As indicated by directional arrows A1, B1, C, and D, vehicle 510 and vehicle 520 are currently traveling along the center lane, while autonomous vehicle 101 and vehicle 530 are traveling north in the right-hand lane. Upon detecting the surrounding vehicles, computer 10 system 110 may track and record the position and movement (e.g. velocity, heading, and acceleration) of each surrounding vehicle”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 10 as taught in the combination of Minister, Kangin, Abari by combining wherein operating the vehicle is based on a cognitive map taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to convey as the autonomous vehicle moves about its environment, the supplemental state information may improve the reliability and predictability of a given behavior model (see at least col. 11, lines 2-5).
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts fail to explicitly teach wherein empirically determined constant learning rate is used to assign an exponentially decreasing weights to the pixels of the lidar sensor data.
Conclusion
In view of the Appeal Brief filed for Application 16/155,048 filed on 12/27/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth.
	To avoid abandonment of the application, appellant must exercise one of the following two options:
	(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37
CFR 1.113 (if this Office action is final); or,
	(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/24/2022